On behalf of Ukraine, I sincerely congratulate Mr. Mogens Lykketoft on his
election as President of the General Assembly at its seventieth session, and wish him every success in his activities at this crucial historic moment. Our future will largely depend on the outcomes of this session and our collective decisions — whether we choose to follow the path of peace, security and human rights, or to plunge into the turmoil of new hybrid wars, chaos and suffering.
On the occasion of this seventieth anniversary, I am proud to speak on behalf of one of the founding members of the United Nations, a State that, back in 1945, took an active part in the San Francisco Conference, helped to establish the Organization and lay down the foundation for its activities, a State whose contribution back then was of importance in shaping the core of the United Nations: the Purposes and Principles of its Charter.
Regrettably, I am also speaking on behalf of a State Member of the United Nations that is now the victim of a brutal violation of the fundamental norms and principles of that Charter. The statement by Ukraine upon its joining the United Nations as one of its founding Members, which was delivered at the San Francisco Conference, emphasized that Ukraine had repeatedly been the subject of bloody invasions by aggressors that for centuries had sought to capture its territory.
A long time has passed since that landmark event. But, today, I have to recall that my country has become the object of external aggression. This time, the aggressor is the Russian Federation, a neighbouring country and a former strategic partner, which legally pledged to respect the sovereignty, territorial integrity, independence and inviolability of the borders of Ukraine. That country used to be a guarantor of Ukraine’s security under the Budapest Memorandum, whereby security guarantees were provided to my country in exchange for the voluntary renunciation of the world’s third nuclear arsenal. Moreover, it is a permanent member of the Security Council, which is entrusted by the Charter of the United Nations with the maintenance of international peace and security.
In February 2014, Russia conducted an open and unprovoked aggression against my country, occupying and annexing the Crimea, wantonly and brutally violating international law and shocking the whole world community. I am deeply grateful to the delegations of the majority of the States Members of our Organization for supporting resolution 68/262, entitled “Territorial integrity of Ukraine”, which condemned the illegal
Russian annexation of the Crimea. It is regrettable that this clear verdict of the international community failed to persuade Russia to return to the civilized sphere of international law. Moreover, Moscow started a new reckless military game — this time, in Ukraine’s Donbas region.
Despite the fact that Russia is still refusing to officially acknowledge its direct military invasion, there can be no doubt that an aggressive war is being waged against my country. To mislead the world community, the Russian leadership orders its military servicemen to remove their insignias and the identification marks on military equipment. It orders the abandonment of its soldiers captured on the battlefield and the cynical use of mobile crematoriums to eliminate traces of its crimes on Ukrainian soil.
I would like to stress that neither a civil war nor an internal conflict is taking place. Russia’s occupation of Ukrainian territory in the Crimea and the Donbas region covers approximately 44,000 square kilometres, and millions of Ukrainians are under that occupation. The goal of the current war is to force the Ukrainian people to give up their sovereign choice to build a free, democratic, prosperous and European State. All that is taking place against a backdrop of traitorous rhetoric about brotherly peoples, sharing a common history, related languages and a predestined common future. In actual fact, we are dealing here with a desire to return to imperial times, with spheres of influence, and a desperate attempt to obtain self-affirmation at another’s expense.
For over 20 months, the aggression against my country has been fuelled by Russia’s financing of terrorists and mercenaries and its supplying of arms and military equipment to illegal armed groups in Donbas. Over the past few days, we have heard a conciliatory statement from the Russian side, including a call for the establishment of an anti-terrorist coalition and a warning that fraternizing with terrorists would pour oil on the flames. That was an impressive but hard-to- believe story.
How can a country call for an anti-terrorist coalition when it is inspiring terrorism so close to home? How can it talk about peace and legitimacy, if its policy is to wage war through puppet governments? How can it speak of national autonomy, if it punishes a neighbour for making a choice? How can it demand respect for all, if it respects no one? The Gospel of St. John teaches
26/51 15-29431

29/09/2015 A/70/PV.16
us that in the beginning there was the word; but what kind of Gospel is one following if all one’s words are so duplicitous?
Let us return to the situation in Donbas, where, I have to say, we are being forced to fight fully armed troops belonging to regular units of the Russian armed forces. Heavy weaponry and military equipment are concentrated in the occupied territories in quantities such as the armies of the majority of Member States can only dream about. In particular, various pieces of state-of-the-art military equipment that were manufactured in Russia are to be found among that same weaponry and, contrary to the public assertion of the Russian President, are unlikely to be available for sale in a regular wholesale army store, unless, of course, it was located in the Russian Federation and provided free shipping.
During the period in question, over 8,000 Ukrainians, of whom 6,000 were civilians, died at the hands of the Russian-backed terrorists and occupiers in Ukraine and Donbas. More than 1.5 million residents of Donbas were forced to flee their homes and, moving to safer regions within Ukraine, became internally displaced persons. I would like to take this opportunity to express my gratitude to the international community for making such a considerable effort to provide assistance to those in need.
At the same time, I call on the United Nations and other international actors to continue to pay special attention to that very important issue. I would like to draw everyone’s attention to the fact that this is not the first time that the same permanent member of the Security Council is undermining peace and security at both the regional and the international level.
Over the past 24 years, ever since the questionable transfer of permanent membership on the Security Council from the former Soviet Union to the Russian Federation, the conflict in Ukraine is but one of several hybrid wars that Russia has unleashed. In fact, in order to preserve its influence in neighbouring countries, Russia, for decades, has deliberately created, and surrounded itself with, a belt of instability, made up of Nagorno Karabakh, Transnistria, Abkhazia, South Ossetia, Crimea and Donbas — all regions involving protracted conflicts and supported by or directly related to Russia. But the Kremlin has gone even further. Today, the Russian men in green are treading on Syrian land. What and who are next?
In every democratic country, if one party steals another party’s property, an independent court restores justice by enforcing the rights of the aggrieved party and punishing the offender. Yet, here we are in the twenty- first century and our Organization is still without an effective instrument to bring an aggressor country to justice, a country which has stolen the territory of another sovereign State. Seventy years ago, the authors of the Charter of the United Nations envisaged that sanctions imposed by the Security Council would be one of the punishments applied in response to breaches of peace and acts of aggression.
However, they would have been hard put to imagine a situation in which that punishment needs to be applied against an aggressor State that is a permanent member of the Security Council. Since the beginning of the aggression, Russia has used its right of veto twice during the Council’s consideration of questions related to Ukraine. At the outset, Russia blocked a draft resolution (S/2014/189) that condemned the fake referendum on Crimea’s annexation in March 2014. At that very moment, in my capacity as a Ukrainian member of Parliament, I was there when the Russians said that there was a vote on this same fake referendum. No member of Parliament was present. On the contrary, there were only Russian soldiers surrounding the Parliament of Crimea.
The second time that Russia used its right of veto was to block a draft resolution (S/2015/562) that would have established an international tribunal to investigate and bring to justice all those responsible for the crash of Malaysia Airlines Flight MH-17. By its disgraceful use of the veto on that draft resolution, Russia clearly demonstrated to the whole world its defiance and its unwillingness to establish the truth — not just the truth about the perpetrators of that terrorist attack and the arms that were used to shot down that plane, but, more important, the truth concerning those who organized that crime and the country from which those arms had been transported. I think that everyone in this Hall clearly understands the real motives of Russia’s use of the veto on a draft resolution concerning a tribunal to investigate Flight MH-17. Moreover, a draft resolution on the establishment of an international peacekeeping operation, whose purpose would have been to stabilize the situation in Ukraine and stop the bloodshed, was also blocked because of the potential threat of Russia’s use of the veto.
15-29431 27/51

A/70/PV.16 29/09/2015
Abuse of the right of veto — its use as a licence to kill — is absolutely unacceptable (see S/PV.7384). The Organization should make its collective voice heard clearly on this subject. For its part, Ukraine stands for the gradual limitation of the right of veto, with its eventual abolition. The right of veto should not exercised randomly or to grant a pardon or clemency in cases where crimes have been committed and merit appropriate punishment.
In that context, I welcome the proposal of my French colleague and friend, President Hollande, supported by President Peña Nieto of Mexico, aimed at regulating the use of the veto in cases of mass atrocities. Primary attention should be given to the modernization of the Security Council, including the enlargement of its membership and the improvement of its working methods. The membership of the Security Council should reflect the realities of the twenty-first century and include a higher number of African, Asian and Latin American States. An additional non-permanent seat on the Council should be given to the Eastern European Group, as its membership has doubled over the past two decades.
Ukraine also considers improvement of the peacekeeping and peacebuilding architecture of the Organization an important element of United Nations reform. I am proud of Ukraine’s international reputation as an active and devoted contributor to United Nations peacekeeping operations. Despite external challenges, we remain a reliable partner of the Organization in that noble matter. Ukraine’s contribution to the maintenance of international peace and security provides us with the moral ground to count on the same assistance from the Organization in times of the vital importance of that issue on the part of my country.
The special peacekeeping mission in Donbas, under United Nations auspices, could become a very useful instrument contributing to the implementation of the Minsk agreements. Ukraine is committed to following the letter and spirit of the Minsk package. We demand the same approach from other signatories that have lately resorted to the language of blackmail. Otherwise, there is no alternative to sanctions, including their strengthening; and there is no alternative to a peaceful resolution of the crisis.
Full access to all occupied territories by the monitors of the Organization for Security and Cooperation in Europe (OSCE), withdrawal of Russian
military forces, military equipment and mercenaries from Ukrainian territory and restoration of full control by Ukraine over its border with Russia— these must all be ensured. Freedom, peace and respect for sovereignty and territorial integrity — Ukraine does not demand more; however, it will not settle for less.
Unfortunately, today Ukraine is, though not by its own free will, one of the areas involved in the fight against the terrorist threat. We strongly condemn terrorism in all its forms and manifestations. The activities of the Islamic State in Iraq and the Levant, Al-Qaida, Boko Haram, Al-Shabaab and others comprise a global challenge. The only possible way to address that evil is to unite in a common, uncompromising fight against it.
International terrorism has proved to be more flexible than the political will of nations and today has taken on new hybrid forms. State and non-State actors have become interlinked. The struggle for one’s rights has been replaced by ruthless terror. We are convinced that the need for a universal international instrument able to counteract that crime is not only urgent but long overdue. For that reason, the conclusion of the preparatory work on the draft United Nations convention on the prevention and combating of terrorism should become a top priority of the General Assembly at this session.
A special role in the fight against international terrorism should be given to the most reputable legal institutions: the International Court of Justice and the International Criminal Court. Ensuring that those institutions have universal jurisdiction is a core element in overcoming the impunity of the terrorists themselves and their patrons — those regimes whose national policy has become the mass production of terror.
I strongly believe that one of the most important aspects of fighting terrorism lies in honouring and sharing the memories of the victims. In that context, I propose that, at the current session, the General Assembly consider designating an international day to commemorate the memory of the victims of terrorist acts. It is my feeling that humiliation, disregard of people’s will and violation of their fundamental rights prompted Ukrainians to leave their homes in order to protest in 2013, which led to the beginning of our revolution to uphold our dignity.
Ukraine has paid and continues to pay an extremely high price for its freedom and the right to live in a free country — the price of human lives. That is why the
28/51 15-29431

29/09/2015 A/70/PV.16
interests of every single individual and the protection of people’s rights are at the core of my large-scale reform programme, which was launched one year ago. For the first time in its 24 years of independence, Ukraine has adopted a national human rights strategy. It took into account the best international practices from the human rights perspective, including the European Union’s Strategic Framework on Human Rights and Democracy.
Russian aggression exposed the problem of ensuring human rights in the Crimea and parts of the Donetsk and Luhansk regions. Leading international human rights organizations warned about the radical deterioration of the human rights situation, which applies directly to Ukrainians and Crimean Tatars in the occupied Crimea. I am referring specifically to the practice of imposing Russian citizenship in occupied Crimea by the Crimean occupation authorities, as well as the systematic persecution, arrest, abduction and killing of pro-Ukraine residents of the peninsula and the complete elimination of the independent media. Ukraine reaffirms its commitment to the United Nations Declaration on the Rights of Indigenous Peoples. By all legal means, we will continue to defend the rights of the Crimean Tatars — the indigenous people of Ukraine — and the Ukrainians, who are suffering from the repressive policies of the occupation authorities in the Crimea. I believe that the problem of blatant violation of human rights in Crimea deserves particular consideration in the General Assembly. And I hope that the decision to address this issue will be taken during the current session.
I also feel obliged to mention the names of Nadiya Savchenko, Oleg Sentsov, Alexandr Kolchenko, among many other Ukrainians, who are political prisoners of the Kremlin or have been illegally detained and sentenced. For example, Oleg Sentsov, a respected filmmaker, was sentenced to 23 years in prison solely for being a Ukrainian patriot. I call upon the United Nations and its Member States to launch a worldwide campaign to put pressure on the Russian authorities to immediately release all the Ukrainian citizens that they are holding hostage. We will be able to achieve our goal only if our action is global. Most of all, Ukraine needs solidarity and assistance, which are truly powerful instruments against aggression and injustice. Ukraine will win for sure because truth is on our side. But we will do so much faster if we have the support and solidarity of the whole international community.
The ongoing hybrid war of Russia against Ukraine has demonstrated that the international community is facing another challenge, which requires the consolidation of our efforts. The full- scale information war and propaganda campaign have become a particularly corrosive form of non-military aggression. Fake news, blatant lies spread to justify aggression, propaganda of intolerance and violence are phenomena of the same order, which undermine the principle of freedom of expression and poison human souls and minds. That is why the task of strengthening the role of information in the maintenance of peace and security is more important than ever. I call on the General Assembly to strongly condemn these shameful phenomena and to discuss the ways to confront them.
Despite the external challenges that I have referred to, Ukraine is fully committed to the implementation of the Sustainable Development Goals. We are ready to share joint responsibility for solving specific vital problems and priorities of the most vulnerable groups of countries, such as the small island developing States. As one of the Friends on Climate Change, Ukraine is looking forward to reaching consensus on a universal agreement in the area of climate change as soon as possible. We hope that this result will be achieved by Member States in December in Paris. We have to understand that the price of this issue is the safety of future generations and the sustainable development of humankind.
We shall not be able to achieve the sustainable Development Goals unless we are able to prevent environmental and technological disasters from happening. As a result of the Russian aggression, Ukraine faces another challenge — the protection of its environment in Donbas. The irresponsible and criminal flooding of mines by terrorists has led to the poisoning of drinking water, the soil, and the flora and fauna in the region. The atmosphere is polluted owing to explosions and the shelling of sensitive industrial infrastructure. In fact, we can even speak about the risk of environmental disaster. I am convinced that the issue of environmental protection during conflict needs the special attention of the relevant United Nations body.
With regard to technological disasters, it is my duty to recall one of the most horrific of them. Next year will mark the thirtieth anniversary of the tragedy of the Chernobyl Nuclear Power Plant. I would like to request that the President hold a special meeting of the General Assembly dedicated to that anniversary in April 2016.
15-29431 29/51

A/70/PV.16 29/09/2015
My country’s address on the occasion of joining the United Nations included the words,
“Ukraine, with its best human strength and material resources, will be able to make a significant contribution to maintaining peace and global security”.
Now, 70 years on, I reiterate Ukraine’s unwavering commitment to exerting a further maximum effort to save succeeding generations from the scourge of war, a commitment enshrined in the Charter of the United Nations. Our focus will be on the achievement of that noble goal if we are elected to a non-permanent membership of the Security Council during 2016-2017. In the capacity of member of the Council, Ukraine intends to remain a reliable and consistent partner, guided not by its own, but by the global agenda, and will resolutely follow the spirit and letter of the Charter. And I am firmly convinced that the Organization will pass the extremely complex test with dignity and strengthen its role as a guarantor of order, peace and prosperity in the world. Let God be with us!
